Title: To George Washington from the District of Columbia Commissioners, 3 October 1798
From: Commissioners for the District of Columbia
To: Washington, George



Sir,
Washington 3d October 1798

We had the honor of your favor of the 28 th ulto enclosing two Checks on the Bank of Alexandria; the one for D. Carroll for $428 40/100 the other for the Commissioners $178 57/100, and have directed the proper conveyances to be prepared for your purchases of the public; the deed from Mr Carroll was executed this day. Mr Blagdin delivered in his estimate yesterday amounting to $12,982 29/100. To determine on the merits of this estimate will require some investigation & information from sundry mechanics which will take some time. No time shall be lost in making

every necessary enquiry, and as soon as possible the result shall be forwarded.
Upon examining the sales book no doubt is left of your being clearly entitled to the water Lots agreeably to the plan received from you. We are, with sentiments of the highest respect Yr most Obt Servts

Gusts Scott
William Thornton
Alexr White

